DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sonoda et al. US 2013/0108282 A1 (Sonoda).
Regarding claim 1, Sonoda teaches an image forming apparatus comprising: 

a drum cartridge (13) attachable to the image forming apparatus, the drum cartridge including: 
a photosensitive drum (14); and 
a drum memory (15); and 
a controller (25/27) configured to perform a process after attachment of the toner cartridge and the drum cartridge to the image forming apparatus, the process including: 
a first determination process (¶0057) to determine whether communication with the drum memory is established; and 
a second determination process (¶0057) to determine whether communication with the toner memory is established, 
wherein the controller is configured to perform one of the first determination process and the second determination process prior to the remaining one of the first determination and the second determination process (in the case of drum memory being detected, YES to s103, FIG. 4).  
Regarding claim 2, Sonoda teaches the image forming apparatus according to claim 1, wherein the controller (25/27) is configured to perform, after determining in the first determination process that the communication with the drum memory is established, the second 131determination process to determine whether communication with the toner memory is established (¶0057-¶0063).  
claim 3, Sonoda teaches the image forming apparatus according to claim 1, wherein the drum cartridge further includes: 
a main body-side terminal (26), wherein the controller includes a terminal, and wherein the controller is configured to perform the first determination process and the second determination process in a state where main body-side terminal is electrically connected to the terminal (¶0030).  
Regarding claim 4, Sonoda teaches the image forming apparatus according to claim 1, wherein the toner cartridge (17) is attachable to the drum cartridge (13), and wherein the toner cartridge is attachable to the image forming apparatus in a state where the toner cartridge is attached to the drum cartridge (¶0024).  
Regarding claim 5, Sonoda teaches the image forming apparatus according to claim 4, wherein the drum cartridge (13) further includes a drum circuit board (¶0023) configured to relay transmission of information stored in the toner memory to the controller in the state where the toner cartridge is attached to the drum cartridge (¶0023).  
Regarding claim 6, Sonoda teaches the image forming apparatus according to claim 1, wherein the drum memory is positioned on the drum circuit board (¶0023).  
Regarding claim 7, Sonoda teaches the image forming apparatus according to claim 1, wherein the first determination process includes determining whether the drum memory is authenticated, and wherein the second determination process includes determining whether the toner memory is authenticated (¶0057).  
Regarding claim 8, Sonoda teaches the image forming apparatus according to claim 1, wherein the controller is configured to further perform an error outputting process, the error 
Regarding claim 9, Sonoda teaches the image forming apparatus according to claim 8, further comprising a display (24), wherein the outputting a first error includes displaying the first error on the display, and wherein the outputting a second error includes displaying the second error on the display (¶0057-¶0063).  
Regarding claim 10, Sonoda teaches the image forming apparatus according to claim 9, wherein the controller (25/27) is configured to perform the displaying the first error on the 133display prior to the displaying the second error on the display (¶0058).  
Regarding claim 11, Sonoda teaches the image forming apparatus according to claim 1, wherein information stored in the toner memory includes information for identifying individual of the toner cartridge (¶0037-¶0040).  
Regarding claim 12, Sonoda teaches the image forming apparatus according to claim 1, wherein information stored in the toner memory includes information indicating a use history of the toner cartridge (¶0037-¶0040).  
Regarding claim 13, Sonoda teaches the image forming apparatus according to claim 1, wherein the drum memory includes: 
a first storage area, information stored in the first storage area being non-rewritable; and 

Regarding claim 14, Sonoda teaches the image forming apparatus according to claim 13, wherein the drum memory is capable of storing information indicating usages of the drum cartridge in the second storage area, the information indicating usages of the drum cartridge stored in the second storage area being rewritable (¶0072-¶0075).  
Regarding claim 15, Sonoda teaches the image forming apparatus according to claim 14, 134wherein the usages of the drum cartridge include a rotation amount of the photosensitive drum, the rotation amount of the photosensitive drum being an accumulated rotation amount indicating how many times the photosensitive drum has rotated (i.e., lifetime ¶0061).  
Regarding claim 16, Sonoda teaches the image forming apparatus according to claim 14, wherein the usages of the drum cartridge include a charged time of the photosensitive drum, the charged time of the photosensitive drum being an accumulated period of time indicating how long the photosensitive drum has been charged in total (i.e., lifetime ¶0061).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L ELEY whose telephone number is (571)272-9793.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:00 PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Jr. Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JESSICA L ELEY/
Examiner, Art Unit 2852